Citation Nr: 1221174	
Decision Date: 06/18/12    Archive Date: 06/29/12

DOCKET NO.  09-49 805	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1. Entitlement to service connection for bilateral hearing loss.  

2. Entitlement to service connection for tinnitus.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant and Spouse


ATTORNEY FOR THE BOARD

M. Mac, Counsel


INTRODUCTION

The Veteran, who is the appellant, served on active duty from August 1965 to August 1967.  
	
This case is before the Board of Veterans' Appeals (Board) on appeal from a rating decision in January 2009 by a Regional Office (RO) of the Department of Veterans Affairs (VA).  A notice of disagreement was received in March 2009, a statement of the case was issued in November 2009, and a substantive appeal was timely received in December 2009.  

In December 2011, the Veteran appeared at a hearing before the undersigned Veterans Law Judge.  A transcript of the hearing is in the record. 

A review of the Virtual VA paperless claims processing system does not reveal any additional documents pertinent to the present appeal.  

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

The Veteran contends that he has bilateral hearing loss and tinnitus due to noise exposure in service.  During his Board hearing, the Veteran testified that he was exposed to noise from being on the rifle range during active duty service and subsequent Reserve service, did not have hearing protection, and has had hearing loss and tinnitus since service.  He stated that after service he worked as a lease operator for Occidental Petroleum for 20 years where he did not have noise exposure.  (During his RO hearing in August 2010, he explained that he had some noise exposure from working as a state trooper from 1970 to 1975 but was given hearing protection).  The Veteran explained that he did not seek treatment for hearing loss and tinnitus after service because he did not want to take time off from work as he had a family to support.  The Board notes that beginning in February 1974 and on subsequent multiple occasions, the Veteran was treated for other medical conditions and filed claims for VA benefits.  

The Veteran's DD 214 shows that his military occupational specialty was as a light weapons infantryman.  Service treatment records include audiograms upon entrance into service dated in June 1965 and upon early termination from service dated in June 1967.  The audiograms were in units set forth by the American Standards Association (ASA).  Standards set forth by the International Standards Organization (ISO) are the current method for measuring hearing loss and used by VA to determine hearing loss disability under 38 C.F.R. § 3.385.  These audiograms are presented below in ISO units.

In June 1965, thresholds in decibels at: 500, 1000, 2000, and 4000 Hertz were 20, 5, 15 and 30 respectively, in the right ear; and 30, 5, 15, and 10 in the left ear.  In June 1967, thresholds in decibels at: 500, 1000, 2000, and 4000 Hertz were 15, 15, 15, and 15 respectively, in the right ear; and 15, 15, 20, and 10 in the left ear.  

After service, the medical records first show hearing loss in July 2008 and tinnitus in September 2008.  A VA otolaryngology consult shows the Veteran complained of progressive bilateral hearing loss for 40 years and while he does not remember the onset of tinnitus he has had balance problems since 1968.  

On VA examination in December 2008, the examiner reviewed the claims folder and noted that the Veteran had acoustic trauma during service due to artillery noise and did not have occupational or recreational noise exposure.  The audiogram shows puretone thresholds in decibels at 500, 1000, 2000, 3000, and 4000 Hertz were 65, 60, 65, 65, and 60 respectively, in the right ear and, 55, 55, 55, 60, and 60 respectively, in the left ear.  Speech recognition scores using the Maryland CNC Test were 88 percent in the right ear and 84 percent in the left ear.  The examiner concluded that bilateral hearing loss and tinnitus are less likely as not caused by or the result of noise exposure in service as hearing at separation was normal; however, the Board finds the examiner's opinion to be inadequate as she did not address the upward shift in tested thresholds during service or the Veteran's complaints of bilateral hearing loss and tinnitus since service.  

The absence of in-service evidence of hearing loss during the Veteran's period of active duty is not fatal to a claim for service connection.  See Ledford v. Derwinski, 3 Vet. App. 87, 89 (1992).  If the record shows evidence of inservice acoustic trauma and inservice audiometric results indicate an upward shift in tested thresholds, and if post-service audiometric testing results meet the requirements of 38 C.F.R. § 3.385, it must be determined whether there is a medically sound basis to attribute the post-service findings to inservice injury, or whether they are more properly attributable to intercurrent causes.  See Hensley v. Brown, 5 Vet. App. 155, 159 (1993)Hensley, 5 Vet. App. at 159.  As for tinnitus, it is a condition under case law where lay observation has been found to be competent to establish the presence of the disability.  Charles v. Principi, 16 Vet. App. 370 (2002) (On the question of whether the veteran has a chronic condition since service, the evidence must be medical unless it relates to a condition as to which, under case law, lay observation is competent).  For these reasons, the December 2008 VA examination is inadequate.  When VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  Under the duty to assist a new examination is warranted to determine the nature and etiology of the Veteran's bilateral hearing loss and tinnitus.  

Accordingly, the case is REMANDED for the following action:

1. Afford the Veteran a VA audiology examination to determine the nature and likely etiology of his current bilateral hearing loss and tinnitus.  The claims file must be made available to the examiner for review of the case.  A notation to the effect that this record review took place should be included in the report.  Opinions should be provided based on the results of examination, a review of the evidence of record, and sound medical principles.  All examination findings, along with the complete rationale for all opinions expressed, should be set forth in the examination report.  All tests and studies deemed necessary should be conducted.  After reviewing the claims folder and examining the Veteran the examiner is asked to determine the following: 

Whether it is more likely than not (probability greater than 50 percent), at least as likely as not (probability of 50 percent), less likely than not (probability less than 50 percent), that the current hearing loss disability and tinnitus are related to the Veteran's noise exposure in service.  

For purposes of the opinion being sought, the examiner should specifically address the following:

* The Veteran's military occupational specialty as an infantryman and exposure to artillery noise during service; 

* the upward shift in some of the tested thresholds shown on the audiogram in June 1967 when compared to the audiogram in June 1965; and

* any medical principles which apply to the facts and medical issues at hand, to include the known causes of the hearing loss and tinnitus and whether the Veteran's current pattern of hearing loss is consistent with noise-induced hearing loss.

If the examiner cannot provide an opinion, the examiner must affirm that all procurable and assembled data was fully considered and a detailed rationale must be provided for why an opinion cannot be rendered. 

The examiner is advised that the Veteran is competent to report his symptoms and history, and such reports, including those of continuity of symptomatology, must be acknowledged and considered in formulating any opinion. 

If the examiner rejects the Veteran's reports, the examiner must provide a reason for doing so. 

2. After the development has been completed, adjudicate the claims.  If any benefit sought remains denied, furnish the Veteran and his representative a supplemental statement of the case and return the case to the Board.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

No action is required of the appellant until further notice.  However, the Board takes this opportunity to advise the appellant that the conduct of the efforts as directed in this remand, as well as any other development deemed necessary, is needed for a comprehensive and correct adjudication of his claim.  His cooperation in VA's efforts to develop his claim, including reporting for any scheduled VA examination, is both critical and appreciated.  The appellant is also advised that failure to report for any scheduled examination may result in the denial of a claim.  
38 C.F.R. § 3.655.

[Continued on following page.]
This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court 
of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).




_________________________________________________
DENNIS F. CHIAPPETTA
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).


